  Case 18-19476         Doc 31     Filed 01/07/19 Entered 01/07/19 10:01:15              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-19476
         CHERYL A B GRUBBS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/12/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/22/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-19476      Doc 31     Filed 01/07/19 Entered 01/07/19 10:01:15                      Desc Main
                                  Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor             $2,360.00
       Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                  $2,360.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $2,298.64
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                       $61.36
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $2,360.00

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal      Int.
Name                             Class    Scheduled      Asserted         Allowed        Paid         Paid
ADT                          Unsecured           35.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA         Unsecured       3,500.00            NA              NA            0.00       0.00
CMRE FINANCE                 Unsecured           65.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON          Unsecured          200.00        195.77          195.77           0.00       0.00
GM FINANCIAL                 Secured         9,372.00       9,372.00        9,372.00           0.00       0.00
GM FINANCIAL                 Unsecured             NA          36.46           36.46           0.00       0.00
JH PORTFOLIO DEBT EQUI       Unsecured          621.00           NA              NA            0.00       0.00
MATHEW WILDERMUTH            Unsecured       1,200.00            NA              NA            0.00       0.00
MIDLAND FUNDING              Unsecured       4,867.00       4,867.20        4,867.20           0.00       0.00
MIDLAND FUNDING              Unsecured       3,824.00       3,824.08        3,824.08           0.00       0.00
MIRAMED REVENUE GROUP LLC    Unsecured           91.00           NA              NA            0.00       0.00
MIRAMED REVENUE GROUP LLC    Unsecured           82.00           NA              NA            0.00       0.00
NICOR GAS                    Unsecured          450.00        387.23          387.23           0.00       0.00
ONEMAIN FINANCIAL            Unsecured      10,473.00     12,718.43        12,718.43           0.00       0.00
PRA RECEIVABLES MGMT         Unsecured       3,804.00       3,779.19        3,779.19           0.00       0.00
QUANTUM3 GROUP LLC           Unsecured       1,083.00       1,083.68        1,083.68           0.00       0.00
TD BANK USA                  Unsecured       2,840.00            NA              NA            0.00       0.00
THINK MUTUAL BANK            Secured               NA    140,295.36       140,295.36           0.00       0.00
THINK MUTUAL BANK            Secured       196,129.00    132,884.75       273,180.11           0.00       0.00
VERIZON                      Unsecured             NA         165.57          165.57           0.00       0.00
VILLAGE OF RICHTON PARK      Unsecured          150.00           NA              NA            0.00       0.00
XFINITY                      Unsecured          120.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-19476         Doc 31      Filed 01/07/19 Entered 01/07/19 10:01:15                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $273,180.11                $0.00            $0.00
       Mortgage Arrearage                               $140,295.36                $0.00            $0.00
       Debt Secured by Vehicle                            $9,372.00                $0.00            $0.00
       All Other Secured                                      $0.00                $0.00            $0.00
 TOTAL SECURED:                                         $422,847.47                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $27,057.61                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $2,360.00
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                        $2,360.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
